DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of invention I (claims 1-26) species A (Figs. 1-61), and the subspecies AA (Figs. 1-61) in the reply filed on 02/08/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 27-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/08/2021. It is noted that applicant did not state which claims are encompassed by the elected species and subspecies. However, upon consideration, examiner believes claims 1-26 are read on the elected species A and subspecies AA.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11, 13-14, and 16-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McDaniel et al. (US 2007/0280795).
Regarding claim 1, McDaniel discloses a pocket hole jig system (the embodiment of Figs. 30-53), comprising; a base 214; an upright assembly 218 (a drill guide support); the upright assembly operably connected to the base (via guide rail 258, Fig. 30); a clamping assembly 220, 282, 294, 298 (a guide block, a rotatable handle shaft, a clamping spring 294, and a connecting yoke 292, Figs. 31-38, Paragraphs 94, 96, and 97-98); the clamping assembly operably connected to the upright assembly (Figs. 31-32); a handle 284 (a drill guide locking knob, Paragraph 96); the handle operably connected to the clamping assembly; a drill guide assembly 222, 224 (drill guide bushings, Fig. 30-38, Paragraph 92); the drill guide assembly operably connected to the clamping assembly (Fig. 34); wherein the drill guide assembly moves along the upright assembly (via the guide block 220) between an unclamped position and a clamped position; wherein movement of the handle simultaneously adjusts the height of the drill guide assembly as well as facilitates clamping of the drill guide assembly for workpieces of various thicknesses (Paragraph 96, Fig. 30).
Regarding claim 2, McDaniel discloses the base is L-shaped. (Figs. 30-31)
Regarding claim 3, McDaniel discloses the base has a lower portion and a backstop, wherein the backstop is positioned opposite the upright assembly. (Paragraph 95, Fig. 31)
Regarding claim 4, McDaniel discloses the upright assembly is directly connected to the base. (Figs. 30-31)
Regarding claim 5, McDaniel discloses the upright assembly is formed as part of the base. (Figs. 30-31)
Regarding claim 6, McDaniel discloses the upright assembly connects at its lower end to the base and extends upward and away from a backstop of the base at an angle. (Figs. 30-31, Paragraph 95)
Regarding claim 7, McDaniel discloses the upright assembly extends upward and away from the base at an angle such that the drill guide assembly moves downward and forward toward a workpiece when the handle is moved from a unclamped position to a clamped positon. (Figs. 30-32, Paragraph 93,95)
Regarding claim 8, McDaniel discloses the upright assembly extends upward and away from the base at an angle such that the drill guide assembly moves downward and forward toward a workpiece when the handle 284 is moved from a unclamped position to a clamped positon, wherein the unclamped position of the handle is a raised position and the clamped position of the handle is a lowered position. (Figs. 30-34, Paragraph 93,95)
Regarding claim 9, McDaniel discloses a workpiece W is clamped between a backstop 250 of the base and a forward face 326 of the drill guide assembly. (Paragraph 101)
Regarding claim 10, McDaniel discloses the drill guide assembly has at least one drill guide 328 therein that defines a bore that extends through a forward face of the drill guide assembly at an angle. (Paragraph 101)
Regarding claim 11, McDaniel discloses a clamp force adjustment mechanism 240, 242, 244, 246 (a clamp handle, a clamp pin,  a clamp plate, and return springs, Fig. 47, Paragraph 64) operably connected with the clamping assembly (via the drill guide support 218), wherein the clamp force adjustment mechanism adjusts the clamping pressure applied on a workpiece.
Regarding claim 13, McDaniel discloses a return spring 246 wherein the return spring facilitates automatic return of the drill guide assembly to an unclamped position. (Figs. 30-32, Paragraph 93,95)
Regarding claim 14, McDaniel discloses the drill guide assembly includes a removable drill guide block 222, 224. (Paragraph 93, Figs. 33-34)
Regarding claim 16, McDaniel discloses the user only moves the handle 284 to adjust the height of the drill guide assembly, based on thickness of a workpiece, as well as to clamp the workpiece. (Paragraph 93, and Fig. 31)
Regarding claim 17, McDaniel discloses movement of the handle from a raised positon to a lowered positon automatically lowers the drill guide assembly to the appropriate height for workpieces of different thicknesses.
Regarding claim 18, McDaniel discloses movement of the handle from a raised positon to a lowered positon automatically moves the drill guide assembly to the appropriate forward position for a workpiece based on thickness of the workpiece.
Regarding claim 19, McDaniel discloses movement of the handle from a raised positon to a lowered positon automatically applies approximately a set clamping pressure on workpieces of different thickness. (Paragraph 97)
Regarding claim 20, McDaniel discloses the handle moves in a single plane to facilitate clamping as well as unclamping of the workpiece. (Fig. 31, from upper right to lower left on the view plane)
Regarding claim 21, McDaniel discloses a pocket hole jig system, comprising; a base 214; an upright assembly 218; the upright assembly operably connected to the base; a clamping assembly; the clamping assembly 220, 282, 294, 298 (a guide block, a rotatable handle shaft, a clamping spring 294, and a connecting yoke 292, Figs. 31-38, Paragraphs 94, 96, and 97-98); operably connected to the upright assembly; a handle 284; the handle operably connected to the clamping assembly; a drill guide assembly 222, 224; the drill guide assembly operably connected to the clamping assembly; wherein the drill guide assembly moves along the upright assembly between an unclamped position and a clamped position; wherein movement of the handle simultaneously adjusts the vertical position of the drill guide assembly as well as the lateral position of the drill guide assembly thereby facilitating clamping of the drill guide assembly for workpieces of various thicknesses.
Regarding claim 22, as set forth in claims 1 and 21 above, McDaniel discloses a pocket hole jig system, comprising; a base; an upright assembly operably connected to the base; a clamping assembly operably connected to the upright assembly; a handle operably connected to the clamping assembly; a drill guide assembly operably connected to the clamping assembly; wherein movement of the handle automatically 
Regarding claim 23, as set forth in claims 1 and 21 above, McDaniel discloses a pocket hole jig system, comprising; a base; an upright assembly operably connected to the base; a clamping assembly operably connected to the upright assembly; a handle operably connected to the clamping assembly; a drill guide assembly operably connected to the clamping assembly; wherein movement of the handle from an unclamped position to a clamped position causes the drill guide assembly to move downward and forward toward a workpiece thereby facilitating clamping of workpieces of various thicknesses.
Regarding claim 24, as set forth in claims 1 and 21 above,  McDaniel discloses a pocket hole jig system, comprising; a base; an upright assembly operably connected to the base; a clamping assembly operably connected to the upright assembly; a handle operably connected to the clamping assembly; a drill guide assembly operably connected to the clamping assembly; wherein movement of the handle from an unclamped position to a clamped position causes the drill guide assembly to move downward and forward toward a workpiece thereby facilitating clamping of workpieces of various thicknesses with a single movement. 
Regarding claim 25, McDaniel discloses, as set forth in claims 1 and 21 above, a pocket hole jig system, comprising; a base; the base having a lower potion and a backstop; an upright assembly operably connected to the lower portion of the base; a clamping assembly operably connected to the upright assembly; a handle operably connected to the clamping assembly; a drill guide assembly operably connected to the 
Regarding claim 26, McDaniel discloses, as set forth in claims 1 and 21 above,  a pocket hole jig system, comprising; a base; an upright assembly operably connected to the base; a clamping assembly operably connected to the upright assembly; a handle operably connected to the clamping assembly; a drill guide assembly operably connected to the clamping assembly; wherein movement of the handle from an unclamped position to a clamped position causes the drill guide assembly to move downward and forward toward a workpiece thereby facilitating clamping of workpieces of various thicknesses with a single movement of the handle from a raised position to a lowered position.

Claims 1 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thackery (US 2019/0030619).
Regarding claim 1, Thackery discloses a pocket hole jig system 10, comprising; a base 14; an upright assembly 38; the upright assembly operably connected to the base; a clamping assembly 86, 94, 98, 102, 300 (a carriage, a clamp arm, an actuator assembly, a rod, and an adjustment mechanism; Paragraphs 17,  20, 26); the clamping assembly operably connected to the upright assembly; a handle 158 (Fig. 3); the handle operably connected to the clamping assembly; a drill guide assembly 22; the drill guide 
Regarding claim 12, Thackery discloses the clamping assembly includes a linkage assembly 98 that clamps a workpiece in an over-center condition. (The user then pivots lever 122 downward. The lever 122, link 130, and cam 138 are arranged as an over-center linkage and push backward on the locking element 146 (left in the orientation illustrated in FIG. 3), Paragraph 21).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDaniel et al. as applied to claim 1 above, and further in view of Evatt et al. (US 2019/0111499).
Regarding claim 15, McDaniel discloses a dust collection adapter nozzle 260 is provided in the base 214 for communicating with a space beneath the drilling region so as to collect and remove saw dust created by the drill 230. (Fig. 31 and Paragraph 95). 
Evatt discloses a pocket hole jig 200 including a drill guide assembly 134 (a guide block pivotally coupled to a guide holder 130). A dust control nozzle 166 is coupled to a rearward extending dust chute 170 of the drill guide assembly 134. (Paragraph 24-25, Figs. 6-7) It is considered to have been obvious to have provided McDaniel with a dust collector nozzle received in an opening of the drill guide assembly as shown by Evatt as this is a simple substitution of one known element for another in order to obtain a predictable result of removal of dust and debris during drilling. See Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHWEN-WEI SU whose telephone number is (571)272-4998.  The examiner can normally be reached on Monday-Friday 11 AM-7 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHWEN-WEI SU/Examiner, Art Unit 3722